531 F.2d 1381
92 L.R.R.M. (BNA) 3049
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.OHIO POWER COMPANY, Respondent.
No. 75--1661.
United States Court of Appeals,Sixth Circuit.
April 22, 1976.

Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Bert Bisgyer, Washington, D.C., Bernard Levine, Director, Region 8, N.L.R.B., Cleveland, Ohio, for petitioner.
John A. McGuinn, Patterson, Belknap, Farmer & Shibley, Washington, D.C., for respondent.


1
Before EDWARDS and CELEBREZZE, Circuit Judges, and HOGAN*, Chief District Judge.

ORDER

2
The National Labor Relations Board petitioned this Court for enforcement of an order finding the Ohio Power Company in violation of Sections 8(a)(5) and (1) of the National Labor Relations Act. 29 U.S.C. §§ 151 et seq.  (1970). The Board's Decision and Order are reported at 216 NLRB No. 177.


3
The Board based its order on the Company's refusal to supply information concerning its employees.  The Board ruled that the union's request for information was relevant to their statutory and contractual duties as collective bargaining representatives.


4
The Company urges us to deny enforcement of the Board's Order because: 1.) the information requested was irrelevant to the union's responsibilities under the contract and Act, and 2.) the Company had inadequate notice as to the grounds for the union's request.


5
After consideration of the record, briefs and oral arguments of counsel, we conclude that the Board's order is supported by substantial evidence on the record;


6
NOW, THEREFORE, IT IS ORDERED that the Order of the Board be, and it is, hereby enforced.



*
 The Honorable Timothy S. Hogan, Chief District Judge, for the Southern District of Ohio, sitting by designation